Citation Nr: 0210377	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  00-16 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of a separation, acromioclavicular joint, left 
shoulder, currently evaluated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel





INTRODUCTION

The veteran served on active duty from June 1980 to November 
1981, with three months prior active duty.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating action of the RO.  The 
veteran timely perfected an appeal to the Board.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  The veteran's residuals of a separation, 
acromioclavicular joint, left shoulder are manifested, 
primarily, by painful and limited motion of the left arm.  
There is no evidence of ankylosis or other impairment of the 
humerus.  

3.  The veteran's left shoulder disability includes a tender, 
9 1/2 cm scar over the left clavicle.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for the service-connected residuals of a separation, 
acromioclavicular joint, left shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic 
Codes 5200, 5201, 5202 (2001) 

2.  The criteria for a separate, 10 percent rating for a scar 
on the left clavicle are met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.118, Diagnostic Codes 7804, 7805 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the June 2000 statement of the case, January 2001 and 
April 2002 supplemental statements of the case (SSOC), and 
correspondence from the RO (specifically, a May 2001 letter), 
the veteran and his representative have been notified of the 
law and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  Moreover, as there is no 
indication that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO has obtained VA 
treatment records from the facility identified by the veteran 
and arranged for the veteran to undergo a VA examination in 
connection with the claim.  The Board notes that neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without remanding to the RO additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Background

In a March 1984 rating action, service connection was granted 
and a 10 percent rating assigned for the residuals of a 
separation of the acromioclavicular joint, left shoulder, 
effective from November 1981.  It was noted that the grant of 
service connection was not based on a review of the service 
medical records, as attempts to obtain those records had been 
unsuccessful.  

Service medical records associated with the claims folder 
after the initial grant of service connection include an 
August 1980 hospital summary noting that the veteran had a 
three month history of left acromioclavicular (AC) joint pain 
following a grade II separation which was treated 
conservatively.  The veteran did not respond to that 
treatment and was admitted for surgical excision of the 
distal clavicle.  Although the veteran experienced initial 
relief, the joint pain returned and did not respond to 
conservative therapy.  The veteran was admitted to the 
hospital in June 1981 at which time he underwent surgical 
exploration of the left AC joint, with resection of a large 
amount of heterotopic ossification.  The report of a December 
1981 medical history and physical examination noted that the 
veteran was right-handed, had undergone two surgeries on his 
left shoulder and continued to have pain at times.

In a June 1995 rating action, the RO increased the rating for 
the veteran's service-connected left shoulder disability to 
the current level of 30 percent, effective from July 19, 
1994.

The veteran filed a claim for increase in December 1999, 
noting that he was having "more [and] more trouble" with 
his shoulder.

The veteran was afforded a VA examination in March 2000 at 
which time he reported that he was currently employed as a 
maintenance man in a cleaning factory.  The veteran also 
reported that he was treated at the VA clinic once or twice a 
year for multiple joint pain, including his left shoulder.  
His current complaints included difficulty when he has to 
raise his arms over his head to take off a t-shirt.  The 
veteran also reported difficulty performing his work duties, 
specifically having to lift garbage bags of moderate weight 
over his shoulder to throw them into a dumpster. 

On physical examination of the left shoulder, the examiner 
noted a 9 1/2 cm long scar, located at approximately the 
midpoint of the collar bone, slanting from the medial to the 
outer aspect of the shoulder, with conspicuous disfigurement 
and minimal tissue loss.  There was a little listing of the 
left shoulder compared tot he right, but no conspicuous 
atrophy of the muscles of the shoulder girdle.  Range of 
motion, both active and passive, was substantially impaired 
and the examiner noted that Physical Therapy would do the 
appropriate charting.  The examiner noted that grip strength 
in the left hand was weaker than the right and moving the 
left shoulder against resistance was also impaired.  The 
diagnosis was that of status-post reconstruction of the left 
shoulder with chronic relapsing pain that interferes with 
routine activities of daily living as well as discharging his 
duties at work.  Range of motion studies revealed extension 
of the left shoulder to 30 degrees; flexion to 10 degrees; 
adduction to 0 degrees; abduction to 20 degrees; internal 
rotation to 30 degrees and external rotation to 25 degrees.  

Outpatient treatment records associated with the claims 
folder include a November 1999 chart entry that described 
tenderness to palpation over the left shoulder scar and a 
prominence of the distal end of the clavicle.  There was no 
tenderness over the acromion itself  Impingement test was 
mildly positive, cross chest adduction was markedly positive.  
A review of x-ray studies conducted previously revealed what 
"appear[ed]" to be a spur emanating from the bottom of the 
distal clavicle.  

February 2001 x-ray studies were noted to reveal a left 
clavicular resection and calcification of the 
coracoclavicular ligament. 

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

The veteran's service-connected left (minor) shoulder 
disability is currently evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5201.  Under that code, limitation of motion of the minor arm 
to 25 degrees from the side is considered 30 percent 
disabling.  That is the maximum rating available for the 
minor arm under that code.  In evaluating the veteran's 
disability, the Board will consider not only the criteria of 
that diagnostic code, but also the criteria of other 
potentially applicable diagnostic codes.   

Other impairment of the humerus is rated under Diagnostic 
Code 5202.  Under that code, for the minor extremity, loss of 
head of the humerus (flail shoulder) warrants a 70 rating; 
nonunion of the humerus (false flail joint) warrants a 50 
rating, and fibrous union of the humerus warrants a 40 
percent rating.  

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral joint of the minor arm with abduction to 60 
degrees, reaching the mouth and head, is rated 20 percent 
disabling for the minor arm.  Intermediate ankylosis, between 
favorable and unfavorable, warrants a 30 percent evaluation.  
Unfavorable ankylosis with abduction limited to 25 degrees is 
assigned a 40 percent evaluation.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).

The medical evidence of record shows that the veteran's left 
shoulder disability is manifested by pain and limited motion.  
Although the evidence indicates that the veteran's range of 
motion is quite limited, with abduction to 20 degrees, there 
is no evidence that the veteran's left shoulder is immobile 
or consolidated.  As such, an increased rating under 
Diagnostic Code 5200 for unfavorable ankylosis is not 
warranted.  Similarly, as there is no evidence of impairment 
of the humerus, such as fibrous union, false flail joint or 
flail shoulder, an increased rating under Diagnostic Code 
5202 is not warranted. 

The Board finds that the maximum schedular rating of 30 
percent under Diagnostic Code 5201 is appropriate.  Although 
the veteran has complained of pain that affects the function 
of his left shoulder, the Board notes that the 30 percent 
rating presently assigned is the highest disability rating 
available for limitation of motion of the minor arm.  In such 
an instance, where "the appellant is already receiving the 
maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca, 8 Vet. App. at 202 
(functional impairment due to pain must be equated to loss of 
motion) is not required.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997); see also VAOPGCPREC 36-97; 63 Fed.Reg. 31262 
(1998).  

After a careful review of the medical evidence of record and 
the applicable diagnostic codes, the Board finds no basis for 
assignment of an increased schedular rating, as the veteran 
is currently receiving the highest available rating for his 
left shoulder disability.  

Because the Board is charged with considering all regulations 
that are potentially applicable through the assertions and 
issues raised in the record (see Schafrath, 1 Vet. App. 589 
(1991)), the Board also has considered whether the record 
presents a basis for assignment an increased rating in this 
case on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1).  However, the criteria for invoking the 
procedures set forth in that regulation are not met.  The 
Board acknowledges the veteran's complaints of left shoulder 
pain; however, those complaints have been considered in 
assigning the current 30 percent rating.  Even considering 
functional loss due to pain, it has not been shown by the 
competent, credible evidence of record that the veteran's 
service-connected left shoulder condition, alone, has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise presents such an exceptional or unusual disability 
picture as to render application of the normal schedular 
rating criteria impractical.  In the absence of evidence of 
such factors as those outlined above, the Board is not 
required to refer or remand the claim for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Under these circumstances, the claim for a rating in excess 
of the currently assigned 30 percent evaluation for left 
shoulder disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991). 

The Board does, however, find that the evidence warrants the 
assignment of a separate 10 percent rating for 9 1/2 cm scar 
located on the collar bone as a residual of the service-
connected left shoulder separation.  On the most recent VA 
examination, the scar was described as having conspicuous 
disfigurement and minimal tissue loss.  In a November 1999 VA 
treatment record, there was tenderness over the scar.  Such a 
scar may be rated separately from the service-connected let 
shoulder disorder where the symptomatology associated with 
each is separate and distinct, with no "overlapping."  
Esteban v. Brown, 6 Vet. App. 259 (1994).  Affording the 
veteran benefit of the doubt, the Board finds that the scar 
is compensably disabling.  Thus, a separate 10 percent rating 
is warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
As there is no evidence that the scar interferes with left 
shoulder function, however, there is no basis for the 
assignment of an increased or separate rating above the 10 
percent awarded under the criteria of 38 C.F.R. § 4.119, 
Diagnostic Code 7805. 

ORDER

A rating in excess of 30 percent for the residuals of a 
separation, acromioclavicular joint, left shoulder, is 
denied.

A separate 10 percent rating for a scar, left shoulder, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

